UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 4, 2007 CWABS Asset-Backed Certificates Trust 2007-7 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140960-02 CWABS, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140960 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 95-4596514 (State or Other Jurisdiction of Incorporation of the depositor) (I.R.S. Employer Identification No. of the depositor) 4500 Park Granada, Calabasas, California 91302 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3237 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8.Other Events. Item 8.01.Other Events. On May 4, 2007, CWABS, Inc. (the “Company”) entered into a Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of April 1, 2007, by and among the Company, as depositor, Countrywide Home Loans, Inc. (“CHL”), as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master servicer, The Bank of New York, as trustee (the “Trustee”), and The Bank of New York Trust Company, N.A., as co-trustee, providing for the issuance of the Company’s Asset-Backed Certificates, Series 2007-7 (the “Certificates”).The Certificates were issued on May 4, 2007.Capitalized terms used but not otherwise defined herein shall have the respective meanings assigned to them in the Pooling and Servicing Agreement.The Pooling and Servicing Agreement is annexed hereto as Exhibit 4.1. Section 9.Financial Statements and Exhibits. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. 4.1Pooling and Servicing Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWABS, INC. By: /s/ Darren Bigby Name: Darren Bigby Title: Executive Vice President Dated:June 19, 2007 3 Exhibit Index Exhibit No.Description 4.1 Pooling and Servicing Agreement 4
